 364DECISIONSOF NATIONALLABOR RELATIONS BOARD1869 for a separate election among the former employees of BrooklynBorough based on their separate bargaining history for, as we havefound, they have lost their identity as a separate established unit andhave become merged with the Employer's other Brooklyn and Queensemployees.Therefore, as no question exists concerning the representa-tion of former Brooklyn Borough employees, we shall dismiss thepetition filed by Local 1869 herein."However, we shall grant thePetitioner's motion and amend the description of its certified unit tospecifically include therein all employees of the Employer who wereformerly employed by Brooklyn Borough Gas Company.'"[The Board dismissed the petition in Case No. 2-RC-10853.][The Board amended the certification of representatives in CasesNos. 2-RC-9689 and 2-RC-9727 issued on April 24,1959, to Local 101,Utility Division, TransportWorkers Union of America, AFL-CIO,to include all physical and office clerical employees of the Employerwho were formerly employed by Brooklyn Borough Gas Company andwho work in or are permanently assigned to the Employer's operationsin the boroughs of Brooklyn and Queens, New York.]'Continental Can Company,Inc.,127 NLRB 286.10The alternative request of Local 1869 made at the hearing and in its brief to theBoard, that an election be held among all employees in the certified unit is denied becausethere is a contract bar to an election in such a unit, and further because Local 1869 hasnot demonstrated a sufficient petitioner's showing of interest and none ofthe other partieshas filed a petition for an election in such unit.Martin-Burns Sportables,Inc.andLocal 1010, Retail EmployeesUnion of South Florida,Retail,Wholesaleand DepartmentStore Union,AFL-CIO,Petitioner.Case No. 12-RC-510. Octo-ber 11, 1960DECISION AND ORDER ON MOTION TO AMEND ORCLARIFY CERTIFICATIONIn a Decision and Direction of Election issued on June 16, 1959,the Board found that "all employees of the Employer at its retailstores in the Americana Hotel and the Fontainebleu Hotel, MiamiBeach,Florida,' including selling assistantmanagers, salesmen,bushelmen, and cashiers, but excluding office employees, guards, pro-fessional employees, and supervisors as defined in the Act" consti-tuted an appropriate unit.On October 28, 1959, following an electionand a Supplemental Decision and Direction dated October 12, 1959, inwhich the Local 1010, Retail Employees Union of South Florida,1 The parties agreed to the two-store unit.However,the Employer also operates storesin Palm Beach,Boca Raton, Fort Lauderdale,and Hollywood,Florida.129 NLRB No. 39. MARTIN-BURNS SPORTABLES, INC.365Retail,Wholesale and Department Store Union, AFL-CIO, was suc-cessful, the Board certified the said Union as the bargaining agentfor the above-described bargaining unit.On May 11, 1960, the aforementioned Union filed a motion in whichit requests the Board to amend or clarify its certification. It allegesthat the Employer closed its retail store in the Fontainebleu Hotel,Miami Beach, Florida, on October 31, 1959, and opened another retailstore 11/2 miles distant at 829 Lincoln Road, Miami Beach, Florida,under the same name and with essentially the same employees onDecember 18, 1959; that following such action the Employer refusedto bargain with the Union as the legal bargaining representative ofthe employees at the Lincoln Road store.The Union therefore re-quests the Board to amend its certification to show the change ofaddress of the Employer's store, and to find that the removal of thestore does not materially affect the rights and obligations of the partiesunder the original certification.On May 16, 1960, the Employer fileda motion to "Strike and Dismiss" the motion to amend. The Em-ployer contends that at all times material to the original proceedingsin this case the Lincoln Road store was not in existence and the in-clusion of the employees at the Lincoln Road store was not withinthe contemplation of the parties. It further urges that the store atLincoln Road is no more a part of the existing unit than are otherstores of the Employer located in Hollywood, Fort Lauderdale, PalmBeach, and Boca Raton, Florida.On June 2, 1960, the Board issued an order referring the matter tothe Regional Director for the Twelfth Region and directing that ahearing be held for the purpose of taking testimony with respect tothe issues raised by the motion to amend. Pursuant to said order, ahearing was held before Herbert N. Watterson, hearing officer, onJune 15, 1960.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Board 2 has considered the motion to amend or clarify, thebriefs of the parties, the motion to strike and dismiss, and the entirerecord in this case, and hereby makes the following supplementalfindings :The Employer closed its store in the Fontainebleu Hotel on October31, 1959.Of the 10 employees in the store, 3 were terminated priorto its closing.Employees Bookman and Barron were transferred tothe Americana store, as were Eisen and Wilkens who had previouslydivided their time between the two shops.According to the Em-ployer's testimony, employees Greenberg, Epstein, and Barbara wereterminated.However Greenberg testified that he was told he wouldbe employed at the Employer's Lincoln Road store, that he was notz Pursuant to Section 3(b) of the National Labor Relations Act, the Board has delegatedits powers in connection with this case to a three-member panel[Chairman Leedom andMembers Jenkins and Fanning]. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDterminated, and that after taking a vacation he awaited the openingof the new store.The Lincoln Road store opened on December 18, 1959. Some fix-tures used in the Fontainebleu shop were installed in the new shop.Approximately 2 weeks prior to the opening, Bookman and Barronwere transferred from the Americana store to Lincoln Road.Green-berg and Barbara were hired before the opening date, and Wilkensand Eisen were assigned to the new store on the same part-time basisthey formerly worked at the Fontainebleu store.At the time of thehearing, there was only one employee in the Lincoln Road store whohad not formerly worked at the Fontainebleu shop. Further, the newstore is 11/2 miles distant from the Fontainebleu store, carries essen-tially the same merchandise, and is under the supervision of the samemanager.Employees Greenberg and Wolf work 1 day a week at theAmericana Hotel store, and alteration work has and is being trans-ferred between the two stores as well as a limited amount of mer-chandise.It is clear that the factors of common supervision, inter-change of employees and merchandise, and proximity of the storespresently exist between the Americana Hotel store and the LincolnRoad store just as they existed when the Fontainebleu store was inoperation.With the exception of one employee, the new store isstaffed with the same employees as the former store. In these cir-cumstances, we find that the new shop is properly included withinthe purview of the original certification.We shall, accordingly,amend our certification of representatives by describing the unit asincluding the Lincoln Road store and deleting therefrom the Fon-tainebleu Hotel store.[The Board amended the certification of representatives issuedherein to Local 1010,Retail EmployeesUnionof South Florida,Retail Wholesale and Department store Union,AFL-CIO,specificallyto include in the certified unit the Employer's retail store at LincolnRoad, Miami Beach, Florida, and to exclude the Employer's formerstore at the Fontainebleu Hotel,Miami Beach,Florida.] 33This is not to be construed as a new certification.Geronimo Service CompanyandBartenders and Culinary Work-ers Union,Local 628, Hotel and Restaurant Employees andBartenders International Union,AFL-CIO, Petitioner.CaseNo. 33-RC-778.October 12, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Byron E. Guse, hearing offi-129 NLRB No. 43.